Citation Nr: 1747959	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Beginning December 1, 2010, entitlement to an increased rating in excess of 30 percent for bronchial asthma. 

2.  Entitlement to assignment of a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1994 to September 2000.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO in Hartford, Connecticut has current jurisdiction of the claims.  

The Veteran testified in an October 2009 and June 2010 hearings with a Decision Review Officer; the transcripts are associated with the claims file and have been reviewed.   This matter was previously before the Board in October 2012, November 2015 and March 2017.  


FINDINGS OF FACT

1.  Beginning December 1, 2010, the Veteran's asthma has not manifested a post-bronchodilator FEV-1 of 40 to 55 percent predicted, or an FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 or more) courses of systemic (oral or parenteral) corticosteroids.

2.  For the rating period on appeal prior to December 1, 2010, the Veteran's service-connected disabilities did not prevent him from obtaining or maintaining substantially gainful employment.

3.  Beginning December 1, 2010, the Veteran does not meet the schedular criteria for a TDIU and a referral to the Director of the Compensation and Pension Service for consideration of an extraschedular TDIU is not warranted.


CONCLUSIONS OF LAW

1.  Beginning December 1, 2010, the criteria for an increased rating in excess of 30 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 (2017).

2.  Prior to December 1, 2010, the criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§, 3.340, 3.341, 4.16 (2017).

3.  Beginning December 1, 2010, referral to the Director of the Compensation and Pension Service of an extraschedular claim of entitlement to a TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties 

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In July 2014, the Veteran contacted the RO and requested a new VA pulmonary examination and indicated that his symptoms had worsened since the preceding July 2013 VA examination.  In response, the Board remanded the claim for a new VA examination in November 2015 and directed that all diagnostic testing and studies, to include a pulmonary function testing (PFT), were to be conducted.  The Veteran was then afforded a new VA examination in February 2016.  However, no PFT was conducted or discussed in the February 2016 examination.  The Board remanded the claim a second time in March 2017 for the RO to comply with the Board's November 2015 remand directives under Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that there now has been substantial compliance with the Board's previous remand directives.  See 38 U.S.C.A. § 5103A (b); Stegall, 11 Vet. App. 268 (1998).  

II.  Increased Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 .  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Historically, the Veteran was granted service connection for bronchial asthma in a February 2002 rating decision and assigned a 30 percent disability rating.  He subsequently filed an increased rating claim and the RO increased the rating from 30 to 60 percent in a February 2006 rating decision.  The Veteran then appealed.  During the course of the appeal, the Veteran's disability rating for asthma was assigned a 30 percent beginning December 1, 2010.  As explained in the Board's November 2015 decision, this assignment is not considered a rating reduction, but rather a staged rating, consistent with the facts of this case.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In October 2012, the Board denied a rating in excess of 60 percent prior to December 1, 2010 for the bronchial asthma; thus, the issue remaining before the Board is whether assignment of a rating in excess of 30 percent is warranted beginning December 1, 2010 under Diagnostic Code 6602.  

The Veteran's asthma disability is properly rated under the criteria of 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6602 (asthma, bronchial) (2017).  Under Diagnostic Code 6602, ratings are based in part on the Forced Expiratory Volume in one second (FEV-1) or on the ratio of FEV-1 to Forced Vital Capacity (FEV-1/FVC).  

A rating of 30 percent is assigned for FEV-1 of 56- to 70- percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  

A rating of 60 percent is assigned for FEV-1 of 40- to 55- percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly trips to a physician for required care of exacerbations; or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A rating of 100 percent is assigned for FEV-1 less than 40- percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

Upon review of all the evidence of record, the Board finds that an increased disability rating for bronchial asthma in excess of 30 percent beginning December 1, 2010, is not warranted.

VA treatment records in September 2011 show that the Veteran reported recurrent asthma attacks during the change in seasons, but that the Veteran reported he did not seek treatment from a physician.  VA treatment records dated November 2012 and January 2013 report a history of asthma "on and off" and treatment with an Albuterol inhaler.  

The Veteran was afforded a VA compensation examination in July 2013.  The examiner reported that the Veteran had been prescribed inhaled bronchodilator and inhaled anti-inflammatory medications daily, but that the Veteran's asthma did not require treatment with systemic oral or parenteral corticosteroids.  Further, the examiner reported that the Veteran did not have any asthma attacks with episodes of respiratory failure or require a physician's care for exacerbations.  The examiner reviewed and reported findings from January 2010 PFT studies, which showed a post-bronchodilator finding of FEV-1 of 65 percent predicted and a FEV-1/FVC of 93 percent.  The examiner noted that the Veteran did not have any incapacitating episodes that required treatment by a doctor.  The examiner also reviewed the claims file and the Veteran's treatment records and did not note that any systemic corticosteroid treatments or immunosuppressive medications had been prescribed.  The Board finds this examination to be probative and assigns it high evidentiary weight as it is based on the examiner's review of the PFT findings.  

The Veteran was afforded an additional VA examination in February 2016.  During the evaluation, he reported experiencing dyspnea multiple times during the day and using an Albuterol rescue inhaler five to six times per day.  The Veteran reported taking Symbicort twice daily.  Further, the Veteran reported that he has not seen a physician for treatment of his asthma symptoms in the preceding year.  The examiner noted that despite the frequency and severity of symptoms reported by the Veteran, he also reported walking his dog for 30 minutes two times per day and routinely walking to a friend's house which is approximately15 minutes one way regularly.  

The February 2016 VA examiner noted that the Veteran's respiratory condition did not require treatment with systemic oral or parenteral corticosteroid medications.  The examiner reported that the Veteran uses inhaled bronchodilator therapy and inhaled anti-inflammatory medications daily.  On physical examination, the examiner observed mild diffuse wheezing.  The VA examiner did not report or discuss current PFT studies.  

PFT studies were conducted in March 2016 and reveal post-bronchodilator results of FEV-1 of 63 percent predicted and FEV-1/FVC of 79 percent.

The Veteran was afforded an additional VA examination in May 2017.  The examiner noted the Veteran has been prescribed an albuterol, which is an inhaled bronchodilator, and budesonide, an inhaled anti-inflammatory.  The Veteran reported using both inhalers daily.  The examiner reported the Veteran had not been hospitalized for asthma, had no asthma attacks with episodes of respiratory failure, or seen a physician for required care of asthma exacerbations in the preceding 12 months.  Additionally, the examiner noted that the Veteran's asthma does not require the use of oral or parenteral corticosteroid medications for treatment.  These findings are supported by the Veteran's treatment records.  The examiner opined that the March 2016 FEV-1 of 63 percent predicted is the result that most accurately reflects the Veteran's current level of disability.  This examination addresses all the required rating criteria, is factually accurate, and presents a complete picture of the Veteran's asthma disability.  The examiner conducted a complete review of the claims file and the Veteran's medical records.  The Board finds this examination to be highly probative and assigns it great weight.  

The Veteran asserts, through his representative in a September 2017 post-remand brief, that the daily use of Albuterol and Budesonide inhalers for the treatment of asthma more nearly approximates at least the intermittent use of systemic corticosteroids, as the Budesonide inhaler is a corticosteroid for anti-inflammatory treatment.  See also February 2010 Drugs.com articles.  However, the objective evidence of record reflects the Veteran's disability does not require systemic or high dose corticosteroid medication or immunosuppressive medications.  Although the Veteran is prescribed various inhalers daily, to include Albuterol and Symbicort, these medications are not considered "systemic (oral or parenteral) corticosteroids" or "immuno-suppressive medications" as contemplated by Diagnostic Code 6602.  Rather, these inhaled medications are more properly categorized as "inhalational anti-inflammatory medication," a category which is contemplated under the 30 percent rating criteria of Diagnostic Code 6602.  Although inhaled anti-inflammatory and bronchodilators have been prescribed, the rating criteria explicitly distinguish between "inhalational" therapy and "systemic" therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Bronchial asthma treated by inhalational therapy alone is rated differently than those requiring non-inhalational, systemic therapy.  "Systemic" is defined as "pertaining to or involving the body as a whole."  Dorland's Illustrated Medical Dictionary, 1865 (32nd Ed. 2012).  Therefore, the use of inhaled corticosteroids does not constitute the use of systemic (oral or parenteral) corticosteroids for VA purposes.  

The PFT results of record simply do not justify a higher than 30 percent rating under DC 6602, and there is no evidence that the Veteran's respiratory symptoms warrant an increased rating based on any other diagnostic criteria.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600, 6601, 6603, 6604.  

The Veteran's representative raised the issue of an extraschedular rating generally in a January 2011 statement, but neither the Veteran's representative nor the Veteran identifies what symptoms the Veteran experiences or identifies what evidence shows a unique disability picture and is not already contemplated by the rating criteria.  

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 . The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bronchial asthma is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  Specifically, Diagnostic Code 6602 for bronchial asthma contemplates the Veteran's pulmonary functioning, the frequency of medical care, and the types of medication required to treat the disability.  In this case, the Board recognizes and has considered the Veteran's complaints of dyspnea with and without exertion, occasional wheezing, reports of asthma attacks when not taking prescribed medications without treatment by a physician, and the use of inhaled medications, which are components of impairment related to pulmonary functioning.  For these reasons, the Board finds that the schedular rating criteria for bronchial asthma are adequate to rate the Veteran's disability, and referral for consideration of an extra-schedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321(b); Thun, 22 Vet. App. at 115.  Consequently, the Board concludes that the schedular criteria are adequate and that referral of the Veteran's asthma disability for extraschedular consideration is not warranted.

Additionally, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected asthma is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.124a , DC 6602 (2017).

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations.  "Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there are neither specific allegations nor indications in the record that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render the schedular rating criteria inadequate.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the preponderance of the evidence is against the award of a rating in excess of 30 percent for the service-connected asthma beginning December 1, 2010.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable and the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

III. Total Disability Due to Individual Unemployability 

The Veteran also contends that his service-connected disabilities prohibit him from obtaining or maintaining substantially gainful employment.  

The Veteran reports that since discharge from the United States Air Force, he has only been employed for a total of six months, to include from September to November 2005 and from August 2006 to December 2006, as a pizza maker.  See February 2008 VA Form 21-8940.  He also reported he has not worked or sought employment since 2006.  Id.  The record also shows the Veteran earned a high school diploma before service and completed one and a half years of college courses in criminal justice at a university post-service.  The Veteran's military occupational specialty (MOS) was as an ammunition specialist, where he reported building and training other personnel to build bombs and other munitions.  See October 2009 DRO hearing. 

When any impairment of mind or body sufficiently renders it impossible for the average person to maintain a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2017).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2017).  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.)

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and maintain a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16 (a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363(1993).  VA may consider such factors as the extent of the service-connected disability, and employment and educational background, but not his age.  38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

In this case, as noted, the Veteran's TDIU claim was deemed part and parcel of his increased rating claim for asthma under Rice v. Shinseki, 22 Vet. App. 447 (2009). 
Although the Veteran did not file an increased rating claim until October 2005, his increased rating claim has been pending since August 24, 2005, under 38 C.F.R. § 3.157 (b), which provides that, if a formal claim for compensation has previously been allowed, a report of examination or hospitalization can be accepted as an informal claim for benefits.  

During the pendency of this claim, service connection has been in effect for the following disabilities: bronchial asthma, rated as 60 percent disabling from August 24, 2005, to December 1, 2010, and 30 percent disabling thereafter; migraine headaches, rated as 10 percent disabling prior to August 29, 2011, and 30 percent disabling thereafter; left shoulder rotator cuff tendinitis, rated as 10 percent disabling; hemorrhoids, rated as 10 percent disabling; severe tinea pedis with calluses of both feet, rated as 10 percent disabling; sinusitis and nasal septal perforation secondary to excessive vasoconstrictors, rated noncompensable; and lymphadenopathy, rated noncompensable. The Veteran's combined rating from August 24, 2005, to December 1, 2010, was 70 percent; from December 1, 2010, to August 29, 2011, was 50 percent; and from August 29, 2011, to the present is 60 percent.  Thus, at present, the Veteran meets the schedular criteria for a TDIU prior to December 1, 2010, but not after.   38 C.F.R. § 4.16 (a).

A.  Prior to December 1, 2010

As discussed above, for the rating period prior to December 1, 2010, the Veteran met the schedular criteria for a TDIU.  

Turning now to the relevant evidence, the Veteran requested substance abuse treatment from VA in August 2004 for use of cocaine, heroin, and cannabis.  No occupation was listed for the Veteran.  He was described as satisfactorily groomed with good hygiene and eye contact.  His affect was appropriate, he had good concentration and attention span, and his memory was intact.  

During this period on appeal, the overall severity of the Veteran's service-connected disabilities was shown to be only mild to moderate when considered both individually and collectively.  Specifically, the Veteran's asthma has, at worst, resulted in moderate functional effects.  See March 2004, March 2008, and January 2010 PFTs, September 2008 and June 2009 VA treatment records, and January 2010 VA examination.  Symptoms of his asthma disability include shortness of breath and occasional wheezing; the disability is well-controlled with inhaled medications.  See January 2006, September 2008, and June 2009 VA treatment records; January 2006 and January 2010 VA examination; October 2009 DRO hearing.  The Veteran has not been treated for an acute asthma attack by a physician during this appellate period.  See January 2010 VA examination.  The Veteran reported during a January 2010 VA examination that he had asthma attacks, but only for an unspecified period when his medications were not timely refilled.  

Turning to the service-connected hemorrhoids, the Veteran's symptoms generally manifested as occasional minor bleeding seen on toilet paper two to three times per week and pain on sitting during occasional flare-ups.  See October 2009 DRO hearing, December 2009 statement, and April 2010 VA treatment records.  There was no evidence of incontinence, leakage, anemia, or fissures.  See August 2006 and January 2010 VA examinations.  Treatment for this condition included topical creams, dietary changes, and Metamucil.  See October 2009 DRO hearing and January 2010 VA examination.  The evidence shows that, generally, the Veteran's hemorrhoids may have intermittently had an effect on the Veteran's ability to perform household chores, shopping, exercising, playing sports and traveling, but not shown to have affected his ability to participate in recreational activities, feeding, bathing, dressing, toileting, or grooming himself.  See March 2008 VA examination and October 2009 DRO hearing.  Further, the Veteran asserted during the March 2008 VA examination that he was able to perform daily living activities when not experiencing a flare-up of his hemorrhoid disability.  See also October 2009 DRO hearing.

Additionally, the Veteran's noncompensable service-connected sinusitis is manifested during this period by only a stuffy nose and is well-controlled with medications.  See June 2009 treatment records, January 2010 VA examination, and January 2010 PFTs.  

The Veteran's service-connected left shoulder rotator injury has been described as an asymptomatic to mild injury, and any mild symptoms experienced were relieved with medications for the period prior to December 1, 2010.  See June 2009 VA treatment records.  

Further, after considering the Veteran's contentions, the Veteran's bilateral foot condition was most indicative of a moderate disability that causes pain with limited functional impacts on daily living.  See January 2009 VA examination.  The Veteran reported that the functional impact of his bilateral foot disability is that he is unable to stand for long periods of time due to the pain.  See June 2009 VA Examination and October 2009 DRO hearing.  The Veteran reported picking at his feet to relieve the pain.  See February 2010 VA treatment records.  However, VA examiners reported the bilateral tinea pedis ranged from only asymptomatic to moderate in severity during this period on appeal.  See August 2006 VA examination; February 2010 VA treatment records; June 2010 VA examination.  

The Veteran experienced service-connected migraine headache once or twice per week, lasting approximately one hour each.  See June 2009 VA treatment records.  The Veteran reportedly managed the symptoms with Motrin and sleep.  The Veteran reported photophobia during only one VA visit.  See April 2010 VA treatment records.  

Finally, the Veteran's lymphadenopathy generally ranged from asymptomatic to mild during this period on appeal.  There were no complaints of symptoms or treatment of this disability during this period on appeal.  The Veteran did not identify this disability as one contributing to his unemployability and there was little evidence regarding the severity of this disability before December 1, 2010.  The Veteran had enlarged lymph nodes in the groin, which were biopsied in 2000 or 2001, and found to be benign.  A 2006 computer tomography (CT) scan to evaluate the lymphadenopathy disability was normal.  Based on the asymptomatic nature of the inguinal lymphadenopathy currently, the lack of treatment records addressing the severity or treatment of this condition, and the Veteran's failure to identify this disability as contributing to his unemployability, the Board finds that the lymphadenopathy results in little to no functional effects on the Veteran's ability to work.  See February 2016 VA examination.

During the October 2009 DRO hearing, the Veteran testified that his asthma prevented him from working in "just any environment."  He also testified that it would be difficult to find an employer that would hire him because the asthma makes him unreliable, despite that the Veteran has not had an asthma attack requiring medical intervention during this appellate period.  

Additionally, the Veteran testified that his only specialized training was working with missiles and bombs, and training others to handle and build munitions.  He believes that civilian companies in this field only hire high ranking former military members, which would not include him.  However, there is no evidence in the record that an employer has not hired him for this reason.  The Veteran also testified that he tried the Vocational Rehabilitation program, but the record is unclear if he actually enrolled in the program or if he was referring to physical rehabilitation after surgery.  See October 2009 DRO hearing.  The Veteran described spending his day with his friends.  See December 2009 statement.

Further, the Veteran contends that he cannot work because his feet cause him pain and make it difficult for him to walk and to stand for long periods.  See also December 2009 statement.  He also contends that his hemorrhoids are intermittently painful and this prevents him from working a job in any capacity.  

While acknowledging the Veteran's contentions, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Rather, the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The record shows that the Veteran possesses a high school education and completed at least one full year of college classes.  Although the Veteran reports a civilian employment history of working at fast food restaurants, his MOS includes building munitions and training others, which are skills that reasonably can be transferred into the civilian workforce and indicates the mental ability and acuity to be employed at more than marginal employment.  The record does not show that the Veteran has not been hired by an actual employer because of the functional impacts of his service-connected disabilities. 

The Board acknowledges the Veteran's request for the functional effects presented by his left knee, inguinal hernia surgery, and hand skin condition be considered in evaluating the assignment of a TDIU.  See December 2007 VA Form 21-8940, February 2008 statement, and October 2008 notice of disagreement.  However, these conditions are not service connected and cannot be used or considered in support of his claim.  See 38 C.F.R. 4.16(a).  

In summary, for the rating period prior to December 1, 2010, the Veteran's service-connected disabilities, when considered individually and considered collectively, do not rise to a level of severity that would prevent him from working a sedentary job.  Although the Veteran's brief civilian employment history is in the fast food industry before and after service, the Veteran has demonstrated that he has the mental capability to perform more complex work, including the ability to build munitions and train others to do the same.  While the Board acknowledges his contentions that the severity of his service-connected disabilities prevents him from working, the record reflects otherwise; that the disabilities collectively, at worst, are moderately disabling.  There is no indication that his service-connected disabilities cause him to be unable to perform the mental acts required by employment.  His service-connected disabilities may impact his ability to perform a physical job, but the evidence does not show that it will preclude all physical activities.  In any case, the service-connected disabilities would not preclude the Veteran from performing sedentary employment.  To the extent his service-connected disabilities affect the Veteran's employment, the assigned schedular rating compensates the Veteran for such impairment.  Thus, the evidence of records does not rise to the level that would prevent the Veteran from obtaining or maintaining substantially gainful occupation.  38 C.F.R. § 4.16(a).

B.   Beginning December 1, 2010

The Veteran does not meet the schedular criteria for a TDIU beginning December 1, 2010.  

Turning now to the period on appeal beginning December 1, 2010, the Veteran was afforded additional VA examinations in July 2013 for his service-connected disabilities in relation to the TDIU claim.  The examiners noted functional effects of each disability.  The examiners found that there are no functional effects due to the asthma, hemorrhoids, bilateral foot skin condition, migraines, and inguinal lymphadenopathy disabilities that would prevent the Veteran from obtaining or maintaining substantially gainful employment.  The July 2013 VA examinations did not include examinations for the left shoulder or sinusitis disabilities.  

The Veteran was afforded additional VA examinations in February 2016 for all of his service-connected disabilities with regard for the request for assignment of a TDIU.  

With regard to the asthma disability, VA treatment records dated December 2013 note the Veteran walked "all day" to treat a non-service connected heart condition.  VA treatment records from March 2014 also note the Veteran remains "very active" and is able to walk 15 minutes to and from the store without stopping.  

During the February 2016 VA respiratory examination, the VA examiner opined that despite the frequency and severity of symptoms reported by the Veteran, he was able to walk the dog 30 minutes twice daily and frequently walk to a friend's house 15 minutes each way.  The examiner opined that the asthma alone would not prevent him from obtaining or maintaining substantially gainful employment.  Additionally, VA treatment records do not report uncontrolled asthma symptoms.  The Veteran was afforded an additional VA examination in May 2017.  The Veteran's asthma disability was evaluated, and the examiner opined that the asthma disability does not impact the Veteran's ability to obtain or maintain substantially gainful employment.  VA treatment records consistently report that the asthma symptoms are well controlled with inhaled medications.  Further the Veteran is able to play on a softball team, despite his asthma disability.  See July 2013 respiratory disability and benefit questionnaire and February 2016 VA examination.  

With regard to the service-connected hemorrhoids, the Veteran underwent a VA examination in February 2016.  The Veteran reported having hemorrhoids all the time, experiencing minor daily bleeding on toilet tissue, and experiencing occasional episodes of slightly more bleeding in the toilet.  The Veteran reported intermittent increasing pain and discomfort related to the hemorrhoids which makes prolonged sitting uncomfortable during flare ups.  He recently had a colonoscopy in January 2016 that showed large internal hemorrhoids, but has never required surgical treatment.  The examiner classified the hemorrhoids as mild or moderate and opined there are no functional limitations due to the hemorrhoids that prevent the Veteran from obtaining or maintaining substantially gainful employment.

Turning to the severity of the noncompensable sinusitis, the Veteran was afforded a February 2016 VA examination.  The Veteran reported that he experienced a nasal fracture in 2013 after being hit in the face with a softball while playing a league.  See also August 2013 VA treatment records.  He has not had surgery to repair the injury to his nose.  The Veteran describes experiencing mildly obstructed breathing, runny nose, and sinus pressure.  The VA examiner noted that the Veteran has not been treated for acute sinusitis in the preceding few years and that it would be speculation to determine if these symptoms are attributable to the service-connected sinusitis or the softball injury to the nose.  The Veteran uses Flonase nasal spray daily to treat the chronic sinusitis condition.  Regardless of the cause of the symptoms, the examiner opined that this disability has no functional limitations on the Veteran's ability to obtain and maintain substantially gainful employment.  

With regard to the left shoulder disability, the Veteran reported that his left shoulder disability is asymptomatic with no pain, weakness, clicking, popping, catching or giving way at the February 2016 VA examination.  The examination reveals normal range of motion of the shoulder and only minimal pain on internal rotation.  The Veteran reported to the examiner that he has no functional limitations due to his shoulder.  

The February 2016 VA examination of the service-connected bilateral feet tinea pedis with calluses notes that the Veteran has been seeking treatment for this condition for the last 10 years.  The examiner notes that a biopsy of the callus was taken and was consistent with verruca vulgaris (plantar warts).  The dermatologist did not feel the location was consistent with plantar warts and the differential diagnosis was keratoderma.  The Veteran has not been compliant with treatment but reports reduced pain with Acitretin daily and filing as needed at home.  The Veteran reports these treatments help but do not resolve the pain.  The examiner reports the Veteran is independent with activities of daily living.  The Veteran reports his spouse does the housework, but he helps as much as he can.  Again, the Veteran reported that he walks the dog twice per day for about 30 minutes each time and frequently walked fifteen minutes each way to visit friends.  The Veteran also reported that there are some days in which his feet are too tender to walk.  The examiner notes that the Veteran has plantar warts that intermittently limit prolonged walking due to pain.  The examiner reports that while the Veteran has sought treatment repeatedly from dermatology and podiatry over the years, there are no reports in the treatment records of functional limitations due to this disability that would make it impossible for the Veteran to obtain or maintain substantially gainful employment.  Further, the Veteran was able to play on a softball team during the appellate period, which requires prolonged standing, running, and other physical activity.  See also July 2013 respiratory disability and benefit questionnaire.

The VA examination for the migraines in February 2016 reveals that the Veteran reports having a moderate headache approximately one time a week, but a severe headache once per month.  The Veteran reports the weekly headaches affect his normal activities, but does not report how specifically the daily activities are affected.  The Veteran reports the more severe monthly headaches include symptoms of pulsing and pounding pain associated with light sensitivity and sometimes nausea and vomiting.  The Veteran reports treating the more severe headaches by sleeping for one to two hours and taking Motrin.  The examiner opines that, based on the Veteran's self-reported frequency and severity of the headaches, the functional impairment would be at most one to two hours per month. 

Turning to the lymphadenopathy, the February 2016 VA examination for the inguinal lymphadenopathy reveals chronic enlarged lymph nodes in the groin which were biopsied in 2000 or 2001, found to be benign, and for which the Veteran has not sought treatment since that time.  The Veteran reported pain when walking, but the examiner related that the Veteran describes pain located in his hip joints and not in the area of the inguinal lymph nodes.  The examiner notes there are no recent treatment records with complaints of symptoms or functional limitations of the lymphadenopathy.  Further, a 2006 CT scan for the lymphadenopathy was normal.  The Veteran's only reported symptoms are pain on walking.  This disability is manifest as asymptomatic to mild at worst and would not prevent the Veteran from obtaining or maintaining substantially gainful employment.  

Based on the foregoing, the Veteran is not entitled to a referral to the Director of Compensation and Pension for consideration for extraschedular TDIU.  The Veteran has not identified any specific problems that would prevent him from obtaining or maintaining substantially gainful employment from his:  well-controlled asthma without recent history of asthma attacks; intermittent mild hemorrhoids with mild pain and frequent but minor bleeding seen on toilet tissue; calluses of the feet with pain on prolonged standing or walking but that allow him to play softball and walk the dog for an hour each day; and weekly moderate headaches with occasional migraines that last an hour or two.  Further the Veterans left shoulder injury and lymphadenopathy are asymptomatic, and the sinusitis, although preventatively treated daily with nasal spray, has not resulted in an acute episode in the preceding several years.  Despite the Veteran's contention that he unable to obtain or maintain substantial employment due to the pain of physical disabilities and the effects of his asthma, he is able to walk his dog twice a day for thirty minutes each time, walk to a friend's house 15 minutes each way, and play softball.  See July 2013 respiratory disability and benefit questionnaire and February 2016 VA examinations.  The Veteran has a high school diploma and at least one year of criminal justice classes from a university, which indicates he is mentally able to do more than marginal employment.  

Based on this evidence, the Board finds that referral for extraschedular consideration of a TDIU is not warranted beginning December 1, 2010.  The Veteran states that he will not be hired specifically because of his service-connected asthma, bilateral feet skin condition, and migraines because they make him unreliable, but that does not satisfy the criteria for awarding  a TDIU.  Rather, the issue is whether he is incapable, due to service-connected disabilities, of performing physical and mental acts required by employment.  Van Hoose, supra.  There is no indication that his service-connected disabilities render him unable to perform the mental acts or all physical acts required by employment.  The Board recognizes that his service-connected disabilities could impact his ability to perform some physical acts, but the evidence does not show that they will preclude all physical activities.  In any case, the service-connected disabilities are not shown to preclude the Veteran from performing sedentary employment.  To the extent his service-connected disabilities do affect the Veteran's employment, the schedular ratings assigned for his various disabilities already compensate him for such impairment.  Thus, referral for extra-schedular consideration of a TDIU rating is not warranted.  38 C.F.R. § 4.16(b).
 
ORDER

Beginning December 1, 2010, a disability rating for bronchial asthma in excess of 30 percent is denied.

Prior to December 1, 2010, a TDIU is denied. 

Beginning December 1, 2010, referral for entitlement to an extraschedular TDIU is not warranted.  



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


